Citation Nr: 1810509	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-21 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.

3. Entitlement to service connection for lumbar strain with degenerative disc disease secondary to bilateral knee condition.

4. Entitlement to service connection for left ankle condition.

5. Entitlement to service connection for bilateral flat feet.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for hypertension.

10. Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome non-dominant (previously rated as multiple joint pains due to undiagnosed illness).

11. Entitlement to a rating in excess of 10 percent for right ankle laxity (previously rated as multiple joint pains due to undiagnosed illness).

13. Entitlement to a rating in excess of 10 percent for right hip bursitis (previously rated as multiple joint pains due to undiagnosed illness).

14. Entitlement to a compensable rating for right hip bursitis based on limitation of flexion (previously rated as multiple joint pains due to undiagnosed illness).

15. Entitlement to a rating in excess of 30 percent for renal disease.

16.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

17. Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1985 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In September 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

Regarding the issues perfected herein, the Board notes that the Veteran's previously service-connected multiple joint pains due to undiagnosed illness has been closed out by the RO as the Veteran no longer has an undiagnosed illness.  Instead, the RO granted separate evaluations for his right knee, right hip, right shoulder, and right ankle as listed above and reflected as increased issues herein. See June 2017 Supplemental Statement of the Case (SSOC).  In this regard, the Board further observes that the RO's granting of separate evaluations is not a reduction of previously rating, but rather results in a higher combined evaluation for the conditions.  Accordingly, the issues on appeal have been changed to reflect the separately evaluated conditions previously rated multiple joint pains due to undiagnosed illness.  

Regarding the Veteran's claim for PTSD, as the record reflects a diagnosis of major depressive disorder, the Board finds it appropriate to recharacterize the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of entitlement to increased rating for right shoulder impingement syndrome; entitlement to increased rating for right ankle laxity; increased rating for right hip bursitis; compensable rating for right hip bursitis based on limitation of flexion; entitlement to increased rating for renal disease; entitlement to increased rating for right knee and left knee patellofemoral syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 1999 rating decision denied service connection for PTSD; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence added to the record since raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a PTSD. 

2. The competent and most probative evidence of record fails to support a diagnosis of PTSD for VA purposes at any time during the appeal period; and the preponderance of the evidence fails to support that the diagnosed major depressive disorder is etiologically related to service.

3. A chronic lumbar strain was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed lumbar spine myofascial syndrome is etiologically related to service or secondary to service-connected bilateral knee condition.

4. The preponderance of the evidence fails to establish that the Veteran's diagnosed left ankle tendonitis is etiologically related to service.

5. The preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral flatfeet are etiologically related to service.

6. The preponderance of the evidence fails to establish that the Veteran has been diagnosed with sleep apnea for VA purposes at any time during the appeal period.

7. The preponderance of the evidence fails to establish that the Veteran has been diagnosed with bilateral hearing loss for VA purposes at any time during the appeal period.

8. The preponderance of the evidence fails to establish that the Veteran has been diagnosed with tinnitus for VA purposes at any time during the appeal period.

9. The preponderance of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to service.


CONCLUSIONS OF LAW

1. The November 1999 rating decision which denied service connection for PTSD is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met. 38 U.S.C §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.9, 4.125 (2017).

4. The criteria for service connection for lumbar strain have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5. The criteria for service connection left ankle tendonitis have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

6. The criteria for service connection for bilateral flatfeet have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

7. The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

8. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

9. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

10. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The record reflects that the Veteran was afforded VA examinations for his joints and back in September 2011 and additional VA examinations provided in February 2012 for his claimed pes planus, general medical, audio, PTSD, and hypertension.  In objecting to the adequacy of such examinations, the Board acknowledges the Veteran's assertions that the examiner only "took about five minutes with a couple of questions". See substantive appeal dated August 2013.  However, the Board finds the VA examinations and opinions of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claims. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the service treatment records contained in the Veteran's claims file, consideration of the pertinent medical evidence of record, and are supported with complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Furthermore, the Veteran has been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to these claims that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  Thus, adjudication of his claims at this time is warranted.

II. Petition to Reopen Claim

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

The Veteran's claim of entitlement to service connection for PTSD was originally denied in November 1999.  The Veteran did not appeal the rating decision; accordingly the November 1999 rating decision became final. See 38 C.F.R. §3.156(b).  

At the time of the November 1999 rating decision, the record consisted of the Veteran's military personnel records, service treatment records, VA treatment records to include a 1996 VA examination and outpatient treatment records.

Evidence received since the November 1999 rating decision includes VA treatment records, a VA examination of February 2012 and the Veteran's testimony presented at the September 2017 Board hearing describing his service in Desert Storm and Kuwait.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this regard, for the purpose of determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the claim for service connection for PTSD is reopened.



III. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Acquired Psychiatric Disorder

In the above discussion, the Board reopened the Veteran's claim for service connection for PTSD.  But, as the record reflects a diagnosis of major depressive disorder, the Board finds the issue on appeal for PTSD should be expanded and recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2017).

Here, the Veteran contends that his psychiatric disorder is etiologically linked to his time in service.  Specifically, he states that while in Desert Storm he had to ride down the "highway of death" where he witnessed dead bodies and people blown up in bunkers. See September 2017 Hearing Transcript p. 13.  His military service records document service in Southwest Asia from January 1991 to May 1991 with a military occupational specialty (MOS) of motor transport operator.    

The Veteran's service treatment records are however negative for any complaints, treatment, or findings for a psychiatric disorder.  In fact, his psychiatric system was found to be normal on clinical examinations of record and he denied having any psychiatric symptoms on his February 1994 separation examination.

VA treatment records of December 2005 document negative findings for depression and PTSD screenings.  The Veteran specifically denied experiencing nightmares in the past month, constantly being on guard, and feeling numb or detached from others.  The examiner commented "no depression noted" and "PTSD screen negative". See Waco VAMC records. 

Treatment records of June 2007 reflect negative findings for a depression screen with the Veteran again denying feelings of being down, depressed, or hopeless.  But, his PTSD screening was positive in 2007 with similar positive findings indicated in a January 2008 PTSD screening. Id. 

In February 2012, the Veteran was afforded a VA examination where the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  Rather, the examiner indicated that the Veteran has another diagnosis of major depressive disorder, alcohol abuse, marijuana abuse, and cocaine abuse, in remission.  The examiner also explained that active symptoms of depressed mood, anxiety, chronic sleep impairment were attributable to the primary diagnosis of depression. See February 2012 PTSD examination report.  

In finding that the Veteran does not meet the criteria for PTSD, the examiner commented that although the Veteran reported firefights while in Saudi Arabia, the stressors have not been conceded.  The examiner further remarked that there was no combat medal and it was unclear whether this would be typical of the Veteran's military duties.  With respect to depression, the examiner found that the Veteran met the criteria for major depressive disorder.  The examiner noted that such diagnosis is consistent with treatment records of 2011 where the Veteran reported being depressed after being charged with sexual assault.  Citing to the absence of any psychiatric treatment or diagnosis in service, the examiner concluded that it is less likely that the current diagnosis of depression is related to his military service. Id.   

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD and depression.  

The Board finds the February 2012 VA medical opinion to be the most competent and probative medical evidence of record that the Veteran does not have a diagnosis of PTSD.  Based on an in-person clinical interview of the Veteran and a thorough review of the claims file, the 2012 examiner provided a well-grounded and thorough analysis of the case to support the conclusion that the Veteran does not meet the criteria for a PTSD diagnosis.  

Although the Veteran's treatment records document a positive PTSD screening in 2007, it is unclear if the examiner reviewed the Veteran's service treatment records or conducted an evaluation with the DSM-IV criteria as required.  Thus, the Board assigns less probative weight to the PTSD screening performed on a routine treatment, and finds that the February 2012 medical opinion, rendered by a licensed or board-certified psychologist, carries significantly greater probative value.  

As for the psychiatric disorders other than PTSD, the Board likewise finds the 2012 medical opinion probative as the examiner addresses the Veteran's pertinent medical history to support his conclusion that the primary diagnosis of depression is not related to service.  In short, there is no competent medical opinion provided to substantiate a claim for service connection.  

Consideration has been given to the Veteran's statements that his psychiatric disorder is related to service.  The Board finds that the question of whether the Veteran has an acquired psychiatric disorder to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999).  In contrast, the VA examiner, a mental health professional, took into consideration all the relevant facts in providing his opinion finding that the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis and that his major depressive disorder is not related to service.  Therefore, the Board gives greater probative weight to the VA examiner's opinion rather than the Veteran's statements on the matter.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD and depression.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Lumbar Strain and Left Ankle Disability

The Veteran seeks service connection for his lumbar strain with degenerative disc disease which he contends is secondary to his service-connected bilateral knee condition.  He also seeks service connection for left ankle disability which he contends is etiologically linked to his time in service.  He filed his claim for service connection in September 2010, which was denied in a May 2012 rating decision.  

The Veteran's service treatment records are negative for any complaints, findings, or treatment for back condition or lumbar strain.  The records show he was treated in August 1990 for left ankle injury from playing basketball which was assessed as a sprain.  X-rays taken at the time were negative but showed soft tissue swelling.  No other treatments for his left ankle were shown in service.  Notably, a periodic examination of February 1989 indicates no symptoms reported by the Veteran related to his back or ankle.  In fact, he reported being in good health.  See Report of Medical History dated February 1989.  

The service treatment records also reflect a Chapter 18 examination conducted by the Medical Evaluation Board in February 1994 indicating normal clinical findings of the lower extremities and spine.  No other musculoskeletal symptoms were noted.  He was deemed qualified for separation.  Likewise, nothing was reported by the Veteran as to his back or left ankle. See Report of Medical Examination and Report of Medical History dated February 1994.

The Veteran was afforded a VA examination in September 2011 for his spine and joints.  On clinical interview, the Veteran reported having low back pain shortly after discharge but does not recall any injury or a diagnosis of the back in service.  After thoroughly reviewing the claims file, diagnostic tests and conducting a physical examination, the examiner diagnosed the Veteran with "lumbar spine myofascial syndrome" and opined that the current lumbar spine condition is not related to service.  Citing to medical literature, the examiner further found that the lumbar spine condition is not secondary to the service-connected knee condition.  In his rationale, the examiner notes that nothing in the orthopedic literature demonstrates or supports a finding that the intrinsic conditions of the knee with or without altered gait will cause intrinsic conditions of the lumbar spine. See Back and Joints Exam dated September 2011.  

Similarly, in addressing the left ankle disability, after thoroughly reviewing the claims file, diagnostic tests and conducting a physical examination, the 2011 examiner concluded that the Veteran's diagnosed "left ankle tendonitis" is not related to service.  The examiner noted the Veteran's ankle sprain in service, but nevertheless found no evidence of chronicity.  X-rays taken in service were negative except for soft tissue swelling.  Citing the medical board evaluation of February 1994, the examiner found records negative for any complaints as to the ankle or the low back.  Further, the examiner also noted there were no residuals of the injury found post service.  Based on this evidence, the examiner opined that the Veteran's left ankle tendonitis is less likely than not related to treatment while on active duty. Id.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbar spine myofascial syndrome and left ankle tendonitis.  In this regard, the Board finds that the September 2011 VA medical opinion constitutes the most probative medical evidence of record.  The VA examiner provided a reasoned analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's current lumbar spine condition to service as well as to service-connected bilateral knee condition.  The examiner noted the absence of any complaints or treatment in service to indicate the presence of a persistent back condition.  Further, in a well-grounded rationale and supported by medical literature, the examiner pointed out that the current lumbar spine condition is also not caused by the service-connected bilateral knee condition.  

Moreover, the Board finds the 2011 VA medical opinion probative to support the conclusion that there is no reliable evidence linking the Veteran's left ankle tendonitis to service or the ankle sprain in service. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current left ankle disability.  The examiner found that the left ankle sprain resolved prior to discharge and also noted no evidence to support chronicity.  The Board further observes that the 2011 VA examiner's opinions stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated his claims for service connection.

Additionally, though degenerative disc disease may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required. See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that degenerative disc disease of the lumbar spine or left ankle manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  Accordingly, service connection for degenerative disc disease of the joints on a presumptive basis has not been satisfied and therefore, not warranted here. See 38 U.S.C §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Lastly, the Board has considered the Veteran's assertions that his back disability and left ankle disability are etiologically related to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his back and left ankle disabilities is related to service or caused by a service-connected disability, as this requires medical expertise.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case.  For this purpose, the Board finds the Veteran's statements have little probative value and the Board assigns more weight to the medical opinions provided by the VA examiner.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of lumbar strain with degenerative disc disease and left ankle disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Bilateral Flat Feet

The Veteran seeks service connection for his bilateral flat feet and contends that the condition had onset in service or otherwise etiologically related to service.

The Veteran's service treatment records do not show any complaints or treatment for a foot condition.  His April1985 examination reflects normal clinical findings on enlistment.  On separation, in his report of medical history, he denied having any foot trouble.  But, on separation, the medical examiner indicated "pes planus, moderate asymptomatic" for feet. See February 1994 Report of Medical Examination.  As noted above, he was deemed qualified for separation.  Post-service records further fail to show persistent or recurrent symptoms of bilateral flat feet.  

A VA examination report of February 2012 reflects a diagnosis of pes planus.  X-rays taken of both feet revealed normal joints with no documented arthritis.  The Veteran reported incurring a small fracture on his ankle while playing basketball in service and that his flatfeet became symptomatic due to the ankle injury.  The examiner however concluded that bilateral flatfeet were less likely incurred in or caused by the claimed in-service injury and that it was also not secondary to a service-connected disability.  

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral flat feet.  Although the Board acknowledges that the Veteran's treatment records confirm bilateral pes planus diagnosed in service, the Board nonetheless finds that the objective evidence of record demonstrates that the condition was in fact "asymptomatic" at separation and that the evidence contemporaneous to the Veteran's service and in the years immediately following his service show no other pertinent physical findings, complications, or abnormalities related to flatfeet.  

As to the Veteran's reports of having onset of bilateral flatfeet symptoms after an ankle fracture in service, the Board observes that his reports are inconsistent with the objective evidence of record.  Specifically, although records reflect treatment in service for an ankle sprain from basketball in August 1990, X-rays taken at the time clearly revealed soft tissue swelling with no fracture or dislocation.  Of note, the Veteran did not complain of any foot problems related to the ankle injury or report any symptoms of flatfeet on clinical evaluation of February 1994.  Therefore, the Board ascribes heightened credibility to the statements made at the time of his separation examination which indicate that he had no foot trouble, and finds the Veteran's recent recollections made in connection with his pending claim for VA benefits less probative. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Further, the Board notes that there is also no persuasive medical evidence of record establishing that the Veteran's diagnosed pes planus is etiologically related to active service.  To that end, the Board finds the February 2012 VA examination and medical opinion constitutes the most probative evidence of record.  The examiner identified the asymptomatic pes planus in 1985 and pointed out that, upon discharge in 1994, the Veteran "had the same condition that was not aggravated by service" and that pes planus was not secondary to service.  The examiner's opinion is supported by rationale and based on a thorough review of the Veteran's claims file, clinical interview and examination.  Accordingly, the Board finds the VA medical opinion highly probative in determining whether the Veteran has substantiated a claim for service connection.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep Apnea

The Veteran contends that his symptoms of obstructive sleep apnea had onset in service or his diagnosed condition is otherwise etiologically related to service.  He filed his claim for service connection in September 2010, which was denied in a May 2012 rating decision.  

The Veteran's service treatment records do not show any complaints, treatment, findings or diagnosis of obstructive sleep apnea.  Further, no symptoms related to his sleep apnea were reported by the Veteran on separation and nothing indicated by the medical evaluation board report of February 1994.

Post-service treatment records further fail to demonstrate persistent or recurrent symptoms of sleep apnea.  In fact, the earliest documentation of a diagnosis of obstructive sleep apnea was in 2009, approximately 15 years after separation.  See Central Texas VAMC records.

At his Board hearing in September 2017, the Veteran testified that a doctor told him that "being overweight" was the reason for his sleep apnea, and that he believes sleep apnea was present from service because he was "put out the Army for [being] overweight." See Hearing Transcript, p. 7.  

Upon a review of the evidence, the Board finds the weight of the evidence is against the findings that his sleep apnea had onset during active service or that his diagnosed condition is otherwise related to service.

In this regard, the Board notes that no VA examination or medical opinion was obtained in relation to the issue of service connection for sleep apnea.  In determining whether the duty to assist requires the VA to provide such examination or opinion, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for sleep apnea.  There is simply no evidence of record to show that his sleep apnea had onset during active service or competent medical evidence relating the diagnosis of obstructive sleep apnea to active service.  As noted above, his service treatment records are absent of any treatment, findings, or diagnosis of sleep apnea.  Rather, objective medical evidence demonstrates that obstructive sleep apnea was not diagnosed until approximately 15 years after separation from service.  Lastly, there is simply no competent evidence of record even suggesting that sleep apnea may be associated with service.  In the absence of required elements above, the Board observes that VA has no duty to provide an examination or obtain an opinion in this case. See 38 U.S.C. § 5103A(a).  

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability. See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the Veteran's claim herein.

Although the Veteran essentially asserts that his sleep apnea is related to service, as a layperson, without any demonstrated, specialized knowledge concerning the etiology of such disability, his allegations are not competent evidence of a medical nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Likewise, the Board is cognizant of the testimony provided by the Veteran's spouse describing his snoring and breathing problems at night. See Hearing Transcript, p. 7.  While she is certainly competent to report her observations, she is not competent to opine as to onset as this involves a complex medical question involving an internal physical process.  For these reasons, the Veteran and his spouse's lay statements cannot constitute competent medical evidence upon which to grant a claim for service connection in this case.

Similarly, the Veteran's statement that a doctor told him that his sleep apnea is due to being overweight and may be related to service cannot be considered competent medical evidence of nexus.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.

Bilateral Hearing Loss and Tinnitus

The Veteran generally contends that he suffers from hearing loss and tinnitus as a result of noise exposure during service.

The Veteran's in-service noise exposure is consistent with his military occupational specialty as equipment operator and therefore acknowledged. However, for service connection to be warranted, it must be shown that such military noise exposure actually caused hearing loss and tinnitus.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2017).

The record reflects a VA audiological assessment of June 2005 finding that the Veteran demonstrated a very slight frequency loss and that he is not a hearing aid candidate.  The audiologist noted no significant change since the last examination.  See Waco VAMC records.

The Veteran was afforded a VA examination in February 2012.  Although sensorineural hearing loss was indicated, the examiner found that the "current auditory thresholds do not meet criteria for disability under VA regulations."  The audiologist explained that hearing was within normal limits on enlistment in 1985 as well as on separation in 1994.  The audiometric testing in 2012 failed to show hearing loss at a level that is considered to be a disability for VA purposes.  See February 2012 Hearing Loss and Tinnitus Examination.  

A similar opinion was rendered with respect to tinnitus.  The examiner noted the Veteran's report of onset in the military, but stated that hearing was within normal limits at enlistment and separation, with no complaints of tinnitus found in service.  The examiner opined that the Veteran's current tinnitus is less likely caused by or a result of military noise exposure. Id.  

The Board finds that objective evidence of record demonstrates that the Veteran does not have a current bilateral hearing loss disability that comports with VA's definition of disability resulting from hearing impairment.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As such, the Board finds that the evidence weighs against a finding that the Veteran suffers a hearing loss disability to serve as a basis for a grant of service connection under VA regulations.  As such, service connection for bilateral hearing loss is not warranted.  

Likewise, the Board finds the February 2012 VA medical opinion highly probative to support a finding that the current tinnitus is less likely caused by or a result of military noise exposure.  The examiner noted the absence of treatment or complaints in service for hearing loss and cited to normal audiogram findings at separation.  The examiner also remarked that the Veteran reported use of hearing protection in service.  Further, the Board observes that the VA examiner's opinion stands uncontradicted by any other medical evidence of record and service connection cannot be established.  Accordingly, service connection for tinnitus is not warranted.

Lastly, the Veteran's testimony that an audiologist told him that the hearing loss or tinnitus could be related to service is inherently unreliable and cannot be considered competent medical evidence. Robinette, 8 Vet. at 69.  His assertions that hearing loss and tinnitus are related to service are also not medical evidence as opinions of hearing loss or tinnitus due to noise exposure in service requires medical expertise.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Service connection has not been established and the claims must be denied.        

Hypertension

The Veteran filed a service connection claim for hypertension in September 2010, which was denied in a May 2012 rating decision.  

Service connection may be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

There is no objective evidence of record that links the Veteran's current hypertension to active service.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension (elevated blood pressure).  In fact, numerous blood pressure readings taken were below the threshold for hypertension. See 38 C.F.R. § 4.104.  For instance, a periodic clinical evaluation in March 1993 shows blood pressure readings of 140/86 and 132/90 as well as three consecutive blood pressure readings in February 1994 show 130/61, 139/80, and 118/77. See Darnall Army hospital records.

After separation, treatment record from January 1998 shows blood pressure reading of 142/86 with normal chest X-ray findings.  While the records do show elevated blood pressure reading, there was no diagnosis of hypertension rendered by the examiner or that the Veteran received treatment for hypertension. See Central Texas VAMC records.

Treatment records show he had blood pressure readings of 130/85 in October 2002, blood pressure reading of 133/79 in March 2005 with a progress note from the examining physician that "hypertension is well controlled".  A blood pressure reading of 131/86 in June 2006 with a similar note that hypertension is well controlled. See Waco VAMC records.

In February 2012, the Veteran was afforded a VA examination.  The examiner observed that the Veteran was diagnosed in 2002 with hypertension and that his treatment includes continuous medication for hypertension.  His blood pressure readings were 130/80 and 134/83 in February 2012 and 147/86 in November 2011.  The examiner commented that the Veteran's hypertension does not impact his ability to work. See Hypertension Disability Benefits Questionnaire (DBQ).  

After weighing all the evidence, the Board finds that the preponderance of the evidence is against the finding that the Veteran's hypertension is etiologically related to his military service.  In this regard, the Board finds probative the objective medical evidence of record which demonstrates that numerous blood pressure readings remained below the threshold for hypertension in service and the medical evidence does not document hypertension treatment for the year following his separation from service.  

Further, the Veteran has not submitted any evidence supporting his contention that his elevated blood pressure, which was not diagnosed as hypertension until 2002, approximately eight years after discharge, is due to or the result of his service.  The Board further observes that the objective medical evidence of record stands uncontradicted by any other evidence found in the record and is probative in determining whether the Veteran has substantiated his claim for service connection.  
  
As to presumptive service connection for hypertension, as discussed above, there is no persuasive evidence of record that shows a diagnosis of hypertension within one year of separation from the service or that symptoms of the diseases manifested to a compensable degree within a year of his discharge from service.  Also, in the absence of credible evidence of a notation of symptoms in service or within a year of service, there can be no credible evidence of continuity of symptomatology in the years after service.  As such, service connection for hypertension on a presumptive basis is not applicable.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Consideration has been given to the Veteran's personal assertion that his hypertension was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.






ORDER

New and material evidence has been presented, and the claim for service connection for PTSD is reopened.

Service connection for acquired psychiatric disorder to include PTSD and major depressive disorder is denied.

Service connection for lumbar strain is denied.

Service connection for left ankle condition is denied.

Service connection for bilateral flat feet is denied.

Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.


REMAND

Based on the Veteran's recent testimony presented at his hearing in September 2017, the Board finds that remand is necessary before adjudication of the Veteran's increased rating claims for right shoulder impingement syndrome, right ankle laxity, right hip bursitis, renal disease, and for right knee and left knee patellofemoral syndrome.  

Although he was already afforded VA examinations in April 2012 and June 2014 for the claimed conditions, the Veteran maintains that his conditions have since worsened and that the current evaluations of record are not reflective of his present level of severity.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board observes that since the Veteran's claim was last before the Board, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent April 2012 and June 2014 examinations.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examinations are warranted here.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his claimed right shoulder, right ankle, right hip, kidneys, right knee and left knee disabilities.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

3. After completing the above actions and any other development deemed necessary, the claims must be readjudicated.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


